DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each mounting plate includes at least one slotted opening to facilitate tilt adjustment” (regarding the stacked and tilted modular units) in Claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, the limitation “each mounting plate includes at least one slotted opening to facilitate tilt adjustment” is indefinite, in context, since it cannot be discerned how respective units, which are vertically stacked, can be tilted or angled and also bolted to the frame. Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855 B2)  hereinafter referred to as Crown, Davis and Kolb.
 Regarding Claim 1, Crown discloses a seed conditioner comprising: 
a plurality of heat transfer tube sections (tube sections are the individual rows of tubes found in the “Heating Section” of the publication) vertically installed with respect to each other and being joined together by a frame to form a heat transfer stage of a conditioning vessel (the heat transfer stage is shown as the “Heating Section” of the publication comprising a frame, multiple individual rows of “oval tubes” assembled vertically, a “tube sheet”, the “steam inlet header” and the “condensate header”, see also the assembly drawing showing the stacked heating sections) configured to thermally process granular solid (“The Crown Vertical Seed Conditioner (VSC) is a combination heater and dryer used on free flowing granular solids such as soybeans and rapeseed”, Pg. 1), wherein 
steam inlet header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to receive a thermal transfer fluid (“steam”), an outlet manifold (“condensate header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to discharge the thermal transfer fluid (steam condenses during heat transfer), and multiple heat transfer tubes (“oval tubes”, see section “HEATING SECTIONS”) extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween (shown in the “Heating Section” figure, wherein the oval tubes extend across the heating section for transferring the steam from the “steam inlet header” to the “condensate header”), 
the multiple heat transfer tubes (“oval tubes”) being spaced from each other to provide a gap between adjacent tubes through which the granular solid can travel (shown in the “Heating Section” figure, wherein the oval tubes are shown extending from the headers, “The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”). Although Crown discloses rows of tubes being found within a section, Crown fails to explicitly disclose heat transfer sections are stacked vertically, each of the plurality of the heat transfer sections comprises an inlet, an outlet manifold and multiple heat transfer tubes extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween, wherein the multiple heat transfer tubes being arranged in a single row.
An object of the invention is to provide tubular heat exchanging apparatus which embodies all of the advantages and minimizes the disadvantages of prior art tubular apparatus of this type, which is compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual units without material disassembly of the apparatus and which are readily combinable to give apparatuses of different sizes and in which all removable parts are readily accessible” (Page 1 ll. 34-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with heat sections being stacked vertically, as taught by Davis, the motivation being to create standardized heat exchanger units that are readily combinable for creating a required heat exchange threshold and provide for easy removal of the individual units without material disassembly of the entire apparatus.         
Crown fails to disclose each of the plurality of the heat transfer sections comprises an inlet, an outlet manifold and multiple heat transfer channels extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween, wherein the multiple heat transfer tubes being arranged in a single row.
Kolb, also drawn to stacked heat exchanger sections, teaches each of the plurality of the heat transfer sections (1000, shown in figure 3) comprises an inlet (1600A), an outlet manifold (1600B) and multiple heat transfer tubes (20) extending from the inlet manifold to the outlet manifold (shown in figure 3) and providing fluid By cutting the length of the coolant flow path in half over that of the conventional prior art modular assembly, the coolant pressure drop is reduced, allowing the radiator cores to be made thinner, with fewer rows of tubes deep, for the same coolant pressure drop.  In certain embodiments, the radiator cores may be as few as a single row of tubes deep depending on design requirements”, col. 8 ll. 10-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with each of the plurality of the heat transfer sections comprises an inlet, an outlet manifold and multiple heat transfer tubes extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween, wherein the multiple heat transfer tubes being arranged in a single row, as taught by Kolb, the motivation, regarding the manifolds, being to uniformly disperse and collect fluid from the conditioning section of the module without leakage for uniform and constant heat exchange between the working fluid and the particulate material and regarding the single row of tubes, the motivation being to provide a required level of cooling with a corresponding pressure loss having a smaller envelope with a reduced weight.         
Regarding Claim 2, a modified Crown further teaches the inlet manifold defines an inner surface and an outer surface (1600A, as shown in figure 3 of Kolb, wherein the manifold has an inner and outer surface), the outlet manifold defines an inner surface and an outer surface (1600B, as shown in figure 3 of Kolb, wherein the manifold has an inner and outer surface), and the inner surface of the inlet manifold and inner surface of 
Regarding Claim 3, a modified Crown further teaches the inlet manifold comprises a bounded chamber (1600A, as shown in figure 3 of Kolb, wherein the manifold has an inner and outer surface) having one inlet (600) configured to be placed in fluid communication with a thermal transfer fluid source (shown in figure 3) and multiple outlets corresponding to each of the multiple heat transfer tubes (20, shown in figure 3, wherein the tubes (20) extend across the conditioning device), and the outlet manifold (1600B, as shown in figure 3 of Kolb) comprises a bounded chamber having multiple inlets corresponding to each of the multiple heat transfer tubes (20, shown in figure 3) and one outlet (600) configured to discharge the thermal transfer fluid source (shown in figure 3).
Regarding Claim 6, Crown further discloses each of the multiple heat transfer tubes are welded to the inlet manifold and the outlet manifold (“Multiple oval 304L stainless steel tubes are welded into a 304L stainless tube sheet”, See HEATING SECTIONS). Further, the tubes being welded is also taught in Davis (see Page 2 ll. 37-38).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 7, a modified Crown further teaches each of the multiple heat transfer tubes (20, as taught by Kolb in the rejection of Claim 1) has a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold (shown in figure 5, wherein the tubes (20) project into the respective manifold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat sections of Crown with each of the multiple heat transfer tubes having a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold, as taught by Kolb, the motivation being that the length of tubing can have a lower tolerance when cutting for length, thereby lessening the manufacturing complexity while also providing two surfaces capable of being sealed when joining the duct to the manifold.         
Regarding Claim 9, Crown further discloses each of the multiple heat transfer tubes has an oval cross-sectional shape (“The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”, see “HEATING SECTIONS”).
Regarding Claim 14, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are offset perpendicular relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 15, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are laterally offset relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 18, a modified Crown further teaches at least one of the plurality of heat transfer sections is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed (as shown in figures 1 and 3 of Davis, the unit is symmetrical and capable of being flipped and installed within the stack of modules in the seed conditioner.
Regarding Claim 18, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus structural limitations of the claim.” Because Claim 18 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed”, the invention as taught by a modified Crown is deemed fully capable of performing such function.
Regarding Claim 19, a modified Crown further teaches the plurality of heat transfer sections comprises at least three heat transfer sections stacked vertically with respect to each other (taught by Davis, see figure 1 and the rejection of Claim 1 above).
Regarding Claim 20, Crown further discloses an air section devoid of heat transfer tubes positioned between two adjacent vertically stacked heat transfer sections (shown in the “Heating Section” figure of Crown, wherein the heating sections are interspersed in the stack in an alternating manner).
Regarding Claim 22, Crown further discloses the frame is symmetric about at least two planes (shown in the “Heating Section” figure, wherein the frame is symmetric about two planes).
Regarding Claim 23, although Crown discloses a heating section being bolted together and being bolted to adjacent sections, Crown fails to disclose the frame comprises multiple sections bolted together, and the plurality of heat transfer sections are attached to the frame with bolt connections independent of bolt connections forming the frame.
Davis, also drawn to a heat exchanger having oval tubes, teaches a frame (at least 11, 12, 15) comprises multiple sections bolted together (shown in figures 1 and 3-4), and the plurality of heat transfer sections (7) are attached to the frame with bolt 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with the frame comprises multiple sections bolted together, and the plurality of heat transfer sections are attached to the frame with bolt connections independent of bolt connections forming the frame, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         
Regarding Claim 24, Crown further teaches a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source (see the assembly drawing showing the stacked heating sections, wherein the different heat transfer sections are capable of receiving working fluid from different sources, further the sections being configured to receive fluid from different sources is intended use as these limitations do not appear to further limit the structure of the device). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 32, Crown fails to disclose each of the plurality of heat transfer sections and the frame having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the frame.
 Davis teaches each of the plurality of heat transfer sections (7, previously taught by Davis in the rejection of Claim 1) and the frame having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the frame (shown in figure 3 of Davis, wherein the units are bolted to the frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with each of the plurality of heat transfer sections and the frame having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the frame, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         
Regarding Claim 33, Crown fails to disclose each of the plurality of heat transfer sections comprises mounting plates positioned on opposite ends of each the plurality of heat transfer sections, each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the frame.
Davis teaches each of the plurality of heat transfer sections comprises mounting plates (16, shown in figures 2 and 3) positioned on opposite ends of each the plurality of heat transfer sections (shown in figures 2-3), each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the frame (shown in figures 2-3, wherein bolts are utilized to attach the units to the frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with each of the plurality of heat transfer sections comprises mounting plates positioned on opposite ends of each the plurality of heat transfer sections, each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the frame, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Chen et al. (US PG Pub. 20120292004) hereinafter referred to as Chen.
Regarding Claim 8, although Crown discloses oval tubes, Crown fails to explicitly disclose the inlet manifold and the outlet manifold each comprise a square tube. 
Chen, also drawn to a heat exchanger, teaches an inlet manifold and an outlet manifold each comprise a square tube (“the inlet and outlet header tubes 4, 5 respectively have a square cross section.  Alternatively, the cross sections of the inlet and outlet header tubes 4, 5 may be in the form of any shape”, Para. 32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the headers of Crown with a square shape, as taught by Chen, the motivation being that a flat surface reduces the complexity of joining tubes or other components of the heat exchanger.         
Alternately, Crown discloses the claimed invention except for the headers having a square shape. It would have been obvious matter of design choice to have a header with a square shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Takeda et al. (USP 7458340) hereinafter referred to as Takeda.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Takeda teaches the multiple heat transfer tubes (5) are slanted downwardly from the inlet manifold (6B) to the outlet manifold (6A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by Takeda, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.         
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Takeda teaches at least one heat transfer section (B) includes a shim (32) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the shim (32) is disposed under the inlet manifold). 
.         

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Huber et al. (USP 4458750) hereinafter referred to as Huber.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Huber, also drawn to a heat exchanger for steam, teaches the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold (“tubes 30 are assembled within the frame so as to have a slight incline from inlet header 38 to outlet header 40, such that condensate flows or drains into header 40”, col. 2 ll. 46-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by .         

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Pabodie (USP 1425273) hereinafter referred to as Pabodie.
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Pabodie teaches at least one heat transfer section (shown in figure 1, being the tube bundle) includes a shim (7) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the raised flange (7) is disposed adjacent the inlet manifold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat section of Crown with a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow, as taught by Pabodie, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.      

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Nash (US PG Pub. 20040065073) hereinafter referred to as Nash.
Regarding Claim 30, Crown fails to disclose at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly.
Nash teaches at least one heat transfer section (60) includes mounting plates (100) on opposed ends (shown in figure 3B, wherein the lower mounting assemblies (100) are found on opposing ends of the heat exchanger modules), each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly (shown in figure 3B, wherein the lower mounting assemblies (100) have vertical bolt connections for connecting the mounting plates and bolt connections going horizontal to connect the plates to the housing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly, as taught by Nash, the motivation being to allow for 
Regarding Claim 31, a modified Crown further teaches each mounting plate (100) includes at least one slotted opening (150) to facilitate tilt adjustment (the tilting arrangement is shown in figure 3B).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Davis (USP 1780294) and in further view of Kolb (USP 10612855B2) as applied in Claims 1-3, 6-7, 9, 14-15, 18-20, 22-14 and 32-33 above and in further view of Hella (USP 4837946A) hereinafter referred to as Hella.
Regarding Claim 30, Crown fails to disclose at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly.
Hella teaches at least one section (30) includes mounting plates (80) on opposed ends (“The means for longitudinally tilting the air bars are shown in FIG. 6 wherein a mounting bracket 80, located on each end of the bars, has a pair of slots 81 through which the bolt means 82 extend to releasably and adjustably secure the air bar 30 to the bracket 80”, col. 4 ll. 40-44), each mounting plate having bolt hole (shown in figure 6) openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly (shown in figure 6, wherein the mounting bracket has holes for mounting that are located in different planes).
releasably and adjustably secure” the section.         
Regarding Claim 31, a modified Crown further teaches each mounting plate (80) includes at least one slotted opening (81) to facilitate tilt adjustment (shown in figure 6, see also col. 4 ll. 40-44).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL ALVARE/Primary Examiner, Art Unit 3763